 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERIA,                           Case No.: 12cr509-CAB-1
12                                     Plaintiff,
                                                        ORDER DENYING DEFENDANT’S
13   v.                                                 MOTION FOR SENTENCE
                                                        REDUCTION UNDER
14   ANABEL OCEGUEDA,
                                                        AMENDMENT 782 [Doc. Nos. 39, 41,
15                                   Defendant.         44]
16
17         Before the Court is defendant Anabel Ocegueda’s motion under 18 U.S.C. §
18   3582(c)(2) for a reduction in the term of imprisonment imposed based on the reduction of
19   the relevant guideline sentencing range, made retroactive pursuant to 28 U.S.C. §994(u).
20   [Doc. Nos. 39, 41, 44.]
21         Having considered the motion, the government’s response to the defendant’s
22   motion [Doc. No. 48], the sentence imposed and the policy statement set forth in USSG
23   §1B1.10, the motion is DENIED.
24         On June 1, 2012, the Court sentenced the defendant to a custodial term of 168
25   months for importation of 14.56 kilograms of methamphetamine (mixture). [Doc. No. 25,
26   26.] The 2011 U.S. Sentencing Commission Guidelines Manual (“USSG”) was used to
27   calculate the defendant’s guideline range. The base offense level was determined to be
28   36. USSG § 2D1.1(c)(2). A 2 level specific offense characteristic increase was added as

                                                    1
                                                                                  12cr509-CAB-1
 1   the offense involved the importation of methamphetamine. USSG §2 D1.1(b)(5). On the
 2   government’s motion, the Court then applied a 3 level downward adjustment for
 3   acceptance of responsibility, USSG § 3E1.1(b), resulting in an adjusted offense level of
 4   35. The defendant was determined to be a career offender with a resulting Criminal
 5   History Category of VI. USSG § 4B1.1. Applying her adjusted base offense level of 35
 6   to a Category VI, the defendant’s guideline range was calculated to be 292-365 months.
 7         The Government and defendant moved for a downward departure of 4 levels
 8   pursuant to the Early Disposition Program, USSG §5K3.1, and a downward departure of
 9   one Criminal History Category to a V, pursuant to USSG § 4A1.3(b)(3)(A). The Court
10   granted those departures and recalculated the defendant’s offense level to a 31 at
11   Criminal History Category V, resulting in a guideline range of 168-210 months. After
12   considering the other sentencing factors under 18 U.S.C. § 3553(a), the Court sentenced
13   the defendant to 168 months, the low end of the range.
14         On November 1, 2014, Amendment 782 amended USSG § 2D1.1 by reducing the
15   offense levels associated with quantities of narcotics by two levels. The Amendment was
16   retroactive. 28 U.S.C. §994(u). The defendant’s sentence, based on a sentencing range
17   that was subsequently amended, is therefore eligible for modification consistent with
18   USSC § 1B1.10. See 18 U.S.C. §3582(c)(2).
19          USSG §1B1.10 prohibits courts from reducing a defendant’s term of
20   imprisonment under 18 U.S.C. §3582(c)(2) to a term that is less than the minimum of the
21   amended guideline range. See U.S. v. Tercero, 734 F.3d 979, 981 (9th Cir. 2013).
22   Amendment 782 reduced the defendant’s base offense level to a 34. After the specific
23   offense characteristic and acceptance of responsibility adjustments, the defendant’s
24   amended adjusted base offense level was 33. Applied to a Criminal History Category VI,
25   her resulting amended guideline range was 235-293 months, well in excess of her 168
26   month sentence. The defendant is therefore not eligible for a sentencing modification.
27   Tercero, 734, F.3d at 980-82; U.S. v. Bishop, 677 Fed. Appx. 409 (9th Cir. 2017) (the
28   court shall not reduce the defendant’s term of imprisonment under 18 U.S.C. §3582(c)(2)

                                                  2
                                                                                    12cr509-CAB-1
 1   and USSG §1B1.10(b)(2)(A) to a term that is less than the minimum of the amended
 2   guideline range).
 3          The defendant however argues that her amended guideline range should properly
 4   include both the Court’s Criminal History Category and Early Disposition Program
 5   departures. This would result in a base offense level of 29 at a Criminal History
 6   Category V and a guideline range of 140-175 months. She therefore moves the Court for
 7   a reduction of her sentence to 140 months, the low end of that range.
 8          The Ninth Circuit rejected the argument that an Early Disposition departure, USSG
 9   USSG §5K3.1, is properly included in the calculation of the amended guideline. Bishop,
10   677 Fed. Appx. at 409; United States v. Aragon-Rodriquez, 624 Fed. Appx. 542 (9th Cir.
11   2015). Further defendant’s incorporation of the Court’s departure under USSG
12   4A1.3(b)(3)(A) for overstated criminal history in her amended guideline calculation is
13   made without any justification or analysis.1 The only departure the Court is authorized to
14   properly consider in an amended guideline calculation is substantial assistance departure
15   under USSG 5K1.1, which was not at issue in this case. USSG §1B1.10(b)(2)(B). The
16   defendant’s proposed amended calculation is therefore rejected and Court finds that no
17   reduction is required or warranted. The Motion for a Sentence Reduction is DENIED.
18
19   IT IS SO ORDERED.
20   Dated: January 25, 2019
21
22
23
24
25
26
27   1
       Even if the Court applied the Criminal History departure in the amended guideline calculation, the
     defendant’s amended offense level of 33 at a Criminal History Category V is 210-262 months, still well
28   in excess of her 168 month sentence.

                                                        3
                                                                                              12cr509-CAB-1
